Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 23 December 2020, Preliminary Amendment, filed 23 December 2020, and IDS, filed 23 December 2020.

2. 	Claims 1-20 are pending.  Claims 1, 9, and 17 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 23 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4. 	Claims 1-15 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 10,909,306 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-18 of Patent 10,909,306 B2 contain every element of claims 1-15 and 17-19, respectively, of the instant application and thus anticipate the claim of the instant application.  The claim of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable over obviousness-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 6, 9, 12-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (U.S. Publication 2015/0039996 A1).
As per independent claim 1, Kwon discloses a method (See Kwon, Abstract) comprising:
storing, at one or more data storage devices, a design in a platform-independent
format (See Kwon, paragraphs 0025, 0064, Figure 2, and Claim 1, describing storing a webpage or web application by a library storage unit, the webpage or web application in a format that can by converted based on the platform receiving the webpage or web application);
generating, at a web front end, a graphical user interface (GUI) including a publish option associated with the design (See Kwon, paragraphs 0025, 0064, Figure 2, 
sending the GUI to a client device See Kwon, paragraphs 0025, 0064, Figure 2, and Claim 1, describing sending the converted webpage or web application for display at the user terminal);
receiving a user request indicating a selection of the publish option (See Kwon, paragraphs 0063-0064 and 0078, describing receiving a user request to publish or display the webpage or web application);
in response to receiving the user request, generating first output based on the design, the first output having a HTML format (See Kwon, paragraphs 0063-0064 and 0078, describing generating the webpage output in an HTML 5 format by a display engine unit);
identifying a rendering engine based on browser information associated with the client device (See Kwon, paragraphs 0025, 0078, and Figure 2, describing determining the type of a browser or an OS of a user terminal in response to a conversion request from a user),
generating second output by rendering the first output at the rendering engine, the second output having an image format (See Kwon, paragraphs 0025, 0078, 0110, and Figures 2, 16, and 17, describing generating a second output by the display engine unit, the second output including an image format); and
sending the second output to at least one of a data storage device of the data storage devices, a publishing endpoint, or the client device (See Kwon, paragraphs 0025, 0078, 0110, and Figures 2, 16, and 17, describing sending a second output to a library storage unit).
As per dependent claim 2, Kwon discloses the limitations of claim 1 as described above.  Kwon also discloses wherein the browser information is associated with a make of the client device, a model of the client device, an operating system executed by the client device, a version of a browser executed by the client device, a version of a browser plug-in or another application executed by the client device, or any combination thereof (See Kwon, paragraph 0072).
As per dependent claim 6, Kwon discloses the limitations of claim 1 as described above.  Kwon also discloses wherein the publishing endpoint includes at least one of a website, a social network site, an application, or the client device (See Kwon, paragraph 0055).
As per independent claim 9, Kwon discloses a system (See Kwon, Figure 3) comprising:
one or more data storage devices…
a first server…
a second server… 
a third server… 
(See Kwon, Figure 3).

As per dependent claim 12, Kwon discloses the limitations of claim 9 as described above.  Kwon also discloses wherein the export service is further configured to: select a second format service based on the first format service; send a second request to the second format service to generate a second output based on the design, the second output having a second format; and send the second output to the first format service, the first output generated based on the second output (See Kwon, paragraphs 0025, 0078, and Figure 2).
As per dependent claim 13, Kwon discloses the limitations of claim 9 as described above.  Kwon also discloses wherein the export service is further configured to: select a hypertext markup language (HTML) format service based on determining that the first format service corresponds to an image format service, send a second request to the HTML format service to generate a second output based on the design, the second output having a HTML format; and send the second output to the image format service, wherein the image format service is configured to generate the first output having an image format by rendering the second output based on browser information associated with the client device (See Kwon, paragraphs 0025, 0078, and Figure 2).
As per dependent claim 14, Kwon discloses the limitations of claim 9 as described above.  Claim 14 additionally incorporates substantially similar subject matter 
As per dependent claim 15, Kwon discloses the limitations of claim 9 as described above.  Kwon also discloses wherein the plurality of format services includes at least one of a hypertext markup language (HTML) format service, an image format service, a social network site format service, or an application format service (See Kwon, paragraphs 0025, 0078, and Figure 2).
As per independent claim 17, Kwon discloses a system (See Kwon, Figure 3) comprising:
one or more data storage devices…
a first server…
a second server… 
a third server… 
(See Kwon, Figure 3).
Independent claim 17 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1), as applied to claim 1 above, and further in view of Grefenstette (U.S. Publication 2003/0069877 A1).
As per dependent claim 3, Kwon teaches the limitations of claim 1 as described above.  Kwon does not teach expressly further comprising executing an export service that is configured to determine that the publishing endpoint corresponds to a particular sequence of format services that includes a HTML format service and an image format service, however, Grefenstette teaches this limitation (See Grefenstette, paragraphs 0535-0536, and Figures 56, 57, 58A, and 58B, describing an export format that includes image and HTML formatting for publication).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the .



7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1) and Grefenstette (U.S. Publication 2003/0069877 A1), as applied to claim 3 above, and further in view of Chang (U.S. Publication 2009/0144711 A1).
As per dependent claim 4, Kwon and Grefenstette teach the limitations of claim 1 as described above.  Kwon and Grefenstette do not teach expressly further comprising: executing a first virtual machine including the export service; and executing a second virtual machine including the HTML format service, however, Chang teaches this limitation (See Chang, paragraphs 0027-0029, describing executing multiple virtual machines including export services to render content).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the multiple virtual machines including export services of Chang with the export services of Kwon and Grefenstette.  The motivation for doing so would have been to automatically install and execute the rendering of the HTML content.  Therefore it would have been obvious to combine Chang with Kwon and Grefenstette for the benefit of automatically .


8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1) and Grefenstette (U.S. Publication 2003/0069877 A1), as applied to claim 3 above, and further in view of Oliver (U.S. Publication 2011/0078231 A1).
As per dependent claim 5, Kwon and Grefenstette teach the limitations of claim 1 as described above.  Kwon and Grefenstette do not teach expressly further comprising, in response to detecting a first request from the export service, sending a message from a load balancer to a server requesting instantiation of the HTML format service, however, Oliver teaches this limitation (See Oliver, paragraphs 0047-0050, describing receiving a link director that receives a notice to alert the device compatibility platforms of potential device compatibility requests from the service platform).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the messaging service of Oliver with the export services of Kwon and Grefenstette.  The motivation for doing so would have been to provide the service platform with a response immediately or with a shorter delay, as taught by Oliver (See Oliver, paragraph 0050).  Therefore it would have been obvious to combine Oliver with Kwon and Grefenstette for the benefit of providing the service platform with a response immediately or with a shorter delay to obtain the invention as specified in claim 5.


9.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1), as applied to claim 1 above, and further in view of Ganesh (U.S. Publication 2018/0341688 A1).
As per dependent claims 7 and 8, Kwon teaches the limitations of claim 1 as described above.  Kwon does not teach expressly wherein the platform-independent format includes one or more key-value pairs representative of the design, and wherein generating first output includes converting the one or more key-value pairs to HTML elements, however, Ganesh teaches these limitations (See Ganesh, paragraph 0019, describing including key-value pairs to extract tabular information from PDF documents converted to HTML format).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include t key-value pairs to extract tabular information from PDF documents converted to HTML format of Ganesh with the export services of Kwon.  The motivation for doing so would have been to extract the data based on the set of predefined rules, as taught by Ganesh (See Ganesh, paragraph 0019).  Therefore it would have been obvious to combine Ganesh with Kwon for the benefit of extracting the data based on the set of predefined rules to obtain the invention as specified in claims 7 and 8.


s 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1), as applied to claims 9 and 17 above, and further in view of Chandrasekaran (U.S. Publication 2018/0341688 A1).
As per dependent claims 10 and 11, Kwon teaches the limitations of claim 9 as described above.  Kwon does not teach expressly wherein the second server is configured to execute a first virtual machine including a first instance of the export service, and wherein the third server is configured to execute a second virtual machine including a second instance of the first format service, and further comprising a load balancer configured to determine whether to instantiate the first format service, however, Chandrasekaran teaches these limitations (See Chandrasekaran, paragraphs 0032, 0040, and claim 19, describing a pool of event handlers to determine the load balancing of service requests). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the event handlers to determine load balancing of Chandrasekaran with the export services of Kwon.  The motivation for doing so would have been to efficiently and effectively distribute workload across multiple devices.  Therefore it would have been obvious to combine Chandrasekaran with Kwon for the benefit of efficiently and effectively distributing workload across multiple devices to obtain the invention as specified in claims 10 and 11.
As per dependent claim 18, Kwon teaches the limitations of claim 9 as described above.  Kwon does not teach expressly further comprising a load balancer configured to determine whether to request instantiation of the HTML format service, however, Chandrasekaran teaches this limitation (See Chandrasekaran, paragraph .


11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (U.S. Publication 2015/0039996 A1), as applied to claim 17 above, and further in view of Oliver (U.S. Publication 2011/0078231 A1).
As per dependent claim 19, Kwon teaches the limitations of claim 17 as described above.  Kwon does not teach expressly further comprising a load balancer configured to determine whether to request instantiation of the image format service, however, Oliver teaches this limitation (See Oliver, paragraphs 0047-0050, describing receiving a link director that receives a notice to alert the device compatibility platforms of potential device compatibility requests from the service platform).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the messaging service of Oliver with the export services of Kwon.  The motivation for doing so would have been to provide the service platform with a response 


12. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Allowable Subject Matter

13.	Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

14.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Dew Jr. (U.S. Publication 2018/0301222 A1) discloses creating a web-based form that incorporates an embedded knowledge base, wherein the form provides automatic feedback to a user during and following completion of the form.
	- Moore (U.S. Publication 2006/0173985 A1) discloses enhanced syndication.
	- Menninger (U.S. Patent 7,171,379 B2) discloses normalizing data in a supply chain management framework.
	

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
12. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LAURIE A RIES/Primary Examiner, Art Unit 2176